internal_revenue_service index number number release date cc dom corp plr-111984-98 date re distributing controlled b c d e f g h j k l m n p business q state z b c d e f g h i j k m n p q r s t u v w x page y z aa bb cc dd ee ff gg hh jj kk mm nn pp qq rr ss tt uu ww page dear this letter responds to your request dated date for a ruling as to the federal tax consequences of a proposed transaction additional information was submitted on date date date date and date the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process distributing is a closely held state z corporation it is an accrual basis taxpayer and the last day of its taxable_year is the last day of the month of february distributing has b shares of class a voting no par common_stock authorized of which c shares are issued and outstanding in addition distributing has d shares of class b nonvoting no par common_stock authorized of which c shares are issued and outstanding the stock is owned as follows shareholder class a class b total e b brother of f and k f c wife of b d son of b and c - - - e daughter of b and c - - - bb cc - - - - - - f sister of b and k g son of f h son of f j son of f g dd - - - - - - - - - - - - - - - - - - k brother of b and f h i l wife of k m son of k and l - - - - - - n daughter of k and l p son of k and l - - - ee ff - - - - - - - - - - - - - - - j k m n n n p q r r r - - - - - - gg ff hh jj jj jj kk mm nn nn nn s t u v w x x x y z aa aa aa bb cc gg ff pp jj jj jj qq rr nn nn nn distributing is engaged in two businesses business q and the rental real_estate business financial information has been received indicating that each of distributing’s two businesses had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the real_estate business holds a number of residential and commercial rental real_estate properties in page addition it holds a number of undeveloped parcels of land k l m n and p the k family group want to expand the real_estate business by making improvements to certain of the rental properties and by building additional rental properties on the undeveloped land distributing’s other shareholders are not interested in expanding the real_estate business and want to devote their attention and the company’s resources to business q accordingly the shareholders have adopted a plan_of_reorganization to go their own separate ways which consists of the following steps distributing will form controlled a state z corporation which will be an accrual basis taxpayer and the last day of controlled’s taxable_year will be the last day of the month of february controlled will issue ss shares of class a no par common voting_stock and tt shares of nonvoting no par common_stock distributing will transfer certain of its residential and commercial rental real_estate properties and certain of its parcels of undeveloped land to controlled solely in exchange for all of the shares of controlled stock distributing will distribute all of its controlled class a and class b stock to k l m n and p in exchange for all of their distributing class a and class b stock distributing and controlled will each elect to be treated as an s_corporation immediately after the distribution in the month period immediately following the distribution of the controlled stock controlled will employ a full-time business manager to advertise tenant vacancies and negotiate new leases collect rents and pay bills handle tenant questions and problems do bookkeeping and perform everyday carpentry plumbing and electrical work controlled will also employ a part time employee to do general carpentry electrical mechanical and plumbing work during this period controlled will make improvements to certain of its rental properties costing approximately dollar_figureuu and begin site work on certain of its undeveloped properties costing approximately dollar_figureww in connection with these projects the business manager will determine specifications for building improvements act as general contractor evaluating subcontractor bids and hiring subcontractors and ensure compliance with the requirements of various governmental oversight agencies to fund these projects k will make a capital_contribution to controlled of dollar_figureww distributing has made the following representations concerning the proposed transaction a controlled will not be indebted to distributing after the distribution of the controlled stock page b c d e f g h i j k the fair_market_value of the controlled stock to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation no part of the consideration to be distributed by distributing will be received by a security holder the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its business or businesses the distribution of the stock of controlled is carried out for the following corporate business_purpose to allow the rental real_estate business to prosper by allowing one group of shareholders to operate and manage that division without interference from the other shareholders the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or indirectly to purchase any of its outstanding_stock after the transaction there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or to otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred page l the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property m distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction n o p no intercorporate indebtedness will exist between distributing and controlled at the time of or subsequent to the distribution of controlled payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms length no two parties to the transaction are investment companies as defined in sec_368 and iv based solely on the information submitted and the representations made we conclude as follows concerning the proposed transaction the transfer by distributing to controlled of a portion of the assets of the rental real_estate business solely in exchange for all of the shares of controlled stock followed by the distribution of the controlled stock in redemption of all of the distributing stock owned by k l m n and p will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets subject_to liabilities if any to controlled in exchange for shares of controlled stock sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the receipt of assets from distributing in exchange for the shares of controlled stock sec_1032 the basis of the assets received by controlled from distributing will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of the distributing assets received by controlled will include page the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all of the shares of controlled to k l m n and p in exchange for their shares of distributing sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of k l m n or p on the receipt of controlled stock in exchange for their distributing stock sec_355 the basis of the controlled stock received by k l m n and p will be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by k l m n and p will include the holding_period of the distributing stock surrendered in exchange therefor provided that such stock is being held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the regulations no opinion is expressed about tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings the ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent page a copy of this letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours assistant chief_counsel corporate by mark s jennings senior technician reviewer branch page
